Case 1:20-cv-24943-KMW Document 37 Entered on FLSD Docket 06/15/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No. 20-24943-CIV-WILLIAMS

  CONTINUUM ON SOUTH BEACH,
  THE SOUTH TOWER CONDOMINIUM
  ASSOCIATION, INC.,

           Plaintiff,

  vs.

  LANDMARK AMERICAN INSURANCE
  COMPANY AND DAVID AZRAN,

       Defendants.
  ____________________________________________/

                                             ORDER

           THIS MATTER is before the Court on Magistrate Judge Chris M. McAliley’s report

  and recommendation (DE 32) (“Report”) recommending that Plaintiff’s motion to remand

  (DE 8) be granted. Defendant, Landmark American Insurance Company, filed objections

  to the Report (DE 35) and Plaintiff filed a response to the objections (DE 36). Upon an

  independent review of the Report, the objections, the record, and applicable case law, it

  is ORDERED AND ADJUDGED that:

        1. The conclusions in the Report (DE 32) are AFFIRMED AND ADOPTED;

        2. Plaintiff’s motion to remand (DE 8) is GRANTED;

        3. This case is REMANDED to the Circuit Court of the Eleventh Judicial Circuit, in

           and for Miami-Dade County;

        4. The Clerk of this Court is directed to forward a certified copy of this Order to the

           Clerk of the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade

           County;
Case 1:20-cv-24943-KMW Document 37 Entered on FLSD Docket 06/15/2021 Page 2 of 2




     5. The Clerk is directed to CLOSE this case. Any and all pending motions are

        DENIED AS MOOT.

        DONE AND ORDERED in Chambers in Miami, Florida, this 15th day of June 2021.




                                         2
